DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements and Response to Remarks
This action is in response to the amendment filed on June 2, 2022. Claims 1-12 and 15-18 have been cancelled by Applicant and claims 23-24 have been newly added. Claims 13-14 and 19-24 are currently pending and have been fully examined.
The amendment to the Specification, filed on August 11, 2021 was withdrawn by Applicant.
With respect to the 101 rejection, Applicant is of the opinion that the amended claims recite significantly more limitations than the abstract idea and that the system as a whole enables a buyer to confirm authenticity of the product, which amounts to more than a judicial exception. The examiner respectfully disagrees and notes that the “enabling a buyer to confirm authenticity of the product” is a commercial or legal interaction grouped within the “certain methods of organizing human activity”. The  additional elements of the claims such as a computing device, an initialization module, a generation module, an output device, etc., merely use a computer as a tool to perform the abstract idea. The use of a computing device, for example, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
With respect to the 112(a) rejection of claim 13, for lack of support in the Specification, Applicant believes that the amendment overcomes the rejection. The examiner respectfully disagrees and notes that claim 13 is still being interpreted under 35 U.S.C. 112(f), because the claim limitations “an initialization module, configured for creating…”, and “a generation module configured for…” use generic placeholders “initialization module” and “generation module” that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, however, such structures are not found in the Specification. 
Applicant’s amendment raises a new 112(b) issue, as amended claim 13 recites “…creating a smart contract in the genesis block contains a uniform resource identifier (URI), a marking array storing a plurality of markings, a creator contact message, a transaction function, and an owner account address…” It is not clear whether the verb “contains” refers to the smart contract or to the genesis block.
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the amended claims features. Applicant states that the prior art fails to teach a) “transaction function can only be called according to the owner account address and performed…” The examiner respectfully disagrees and notes that Schvey at least in [0047], private subspaces that have limited access permission according to a client account. In addition, the examiner notes that the claim recitation “can only be called according to the owner account address…” indicates intended use of the owner account address and therefore, does not further limit the scope of the claim.
Applicant further argues that the prior art fails to teach: b) “…selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address” and c) “transmitting a transaction message to the creator account address.” 
The examiner respectfully disagrees and notes that the claim recitation b) is the subject matter of the, now cancelled, claim 17 and Dobaj at least in [0111]-[0122] teaches a set of unique product identities (i.e., marking arrays”) that are being provided with the product to the customer, to prevent counterfeiting. Applicant further quotes paragraph [0041] from the Specification and notes that “way and result of the markings are completely different than Dobaj’s.” The examiner respectfully notes that the claim does not recite any results from the markings and therefore the results described in the  Specification cannot be read into the claims. 
With respect to claim recitation c) the examiner notes that Saxena at least in [0137] teaches transmitting a transaction message (i.e., notification) to the creator account address.

Claim Objection
Claim 13 is objected to because of the following informalities: 
The claim amendment is not properly annotated. The first part of the claim, from “a computing device, further comprising…” on page 3, to “transmitting a transaction message to the creator account address;” on page 4, is new language added to the claim and should be underlined. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an initialization module, configured for creating…”, and “a generation module configured for…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
However, the Specification lacks corresponding structure. According to the Specification:
“…the system for an outputting product traceability code, according to an embodiment of the present invention, will hereinafter be described in more detail, with reference to the accompanying drawings. Please refer to FIG. 1, which is a block diagram of the system for outputting a product traceability code, according to an embodiment of the present invention. The system comprises an initialization module 111, and a generation module 112. In actual implementation, the system is set up in a server 110, which is one of the nodes of the blockchain network 100 and has the same functions as the node 120. The initialization module 111 is configured to create a e genesis block, and the smart contract can comprise a uniform resource identifier (URI), a creator contact message, an owner account address, and a transaction function all corresponding to the product. …” ([0031]) 

“…The system can further include a combination module 113. The combination module 113 is configured to output the product traceability code by using the output device, so that the product traceability code and the product can be integrally combined permanently, and the product traceability code is unable to be broken or post-produced. …” ([0036]) 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 13-14 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 13-14 and 19-24 are directed to a system (product). Therefore, the claims fall within the four statutory categories.
Claims 13-14 and 19-24 are directed to the abstract idea of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims recite creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information. Specifically, the claim 13 recites creating a block, creating a smart contract in the block, a marking array storing a plurality of markings, a creator contact message, a transaction function, and an owner account address, selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address, and transmitting a transaction message to the creator generating and outputting a traceability code, and receiving the traceability code, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for creating and updating a record of transactions, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, merely use one or more computers as tools to perform the abstract idea, specifically, creating a block, creating a smart contract in the block, a marking array storing a plurality of markings, a creator contact message, a transaction function, and an owner account address, selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address, and transmitting a transaction message to the creator, generating and outputting a traceability code, and receiving the traceability code. The use of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, a blockchain, does not integrate the abstract idea into a practical application because it requires no more than one or more computer devices performing functions that correspond to acts required to carry out the abstract idea. 
The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of an initialization module, a computing device, a generation module, a blockchain, an output device, a plurality of nodes, a blockchain amount to no more than using computing devices or processors to automate and/or implement the abstract idea.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and updating a record of transactions to track changes in the ownership of a product, and outputting this information.
Dependent claim 14 describes a hash function used for generating addresses. Claim 19 describes content of the creator contact message. Claims 20-22 describe an output device, as additional elements of a laser engraving device, a RFID tag device, and a printing device. Claim 23 describes content of a transaction message. Claim 24 recites setting addresses, storing the addresses, and replacing the addresses, which further describe the data. These claims further describe the use of computer systems to automate or implement the abstract idea.
The dependent claims do not integrate the judicial exception into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test, the additional elements of a laser engraving device (claim 20), a RFID tag device (claim 21), and a printing device (claim 22), merely use one or more computers as tools to perform the abstract idea. The use of a laser engraving device, a RFID tag device, or a printing device, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than one or more computing devices performing functions that correspond to acts required to carry out the abstract idea.
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claim 13, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 13, the a claim recites “an initialization module, configured to…” and “a generation module configured for…” However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions for the initialization module and the generation module. Therefore, the Specification lacks support for the claimed functions.
Dependent claims 14 and 19-24 are also rejected for incorporating the limitations of the rejected claim 13.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-14 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, the scope of the claim is rendered indefinite as the amended claim recites “…creating a smart contract in the genesis block contains a uniform resource identifier (URI), a marking array storing a plurality of markings, a creator contact message, a transaction function, and an owner account address…” It is not clear the verb “contains” refers to the smart contract or to the genesis block. This makes the scope of the claim unclear because it is not clear from the claim language whether the smart contract contains a URI, a marking array, etc., or a genesis block contains a URI, a marking array, etc. 
Dependent claims 14 and 19-24 are also rejected for incorporating the limitations of the rejected claim 13. 

Means Plus Function
With respect to claim 13, the claim limitations “an initialization module configured for creating…”, and “a generation module configured for…” are means plus function limitations that invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Because the above limitations of claim 13 invokes 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. This requirement is described in the notice issued in the Federal Register on March 8, 2011 (http://www.uspto.gov/web/offices/com/sol/og/2011/week10/TOC.htm#ref15).
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al. (US Patent Publication No. 2018/0349621), in view of Saxena et al. (US Patent Publication No. 2018/0165416), further in view of Hegemier (US Patent Publication No. 2011/0282476), and further in view of Dobaj (US Patent Publication No. 2016/0321677)
With respect to claim 13, Schvey et al. teach:
a computing device, further comprising: an initialization module, configured for (core module 104, FIG. 1, [0036])   
creating a genesis block as a header of a blockchain network corresponding to a product ([0036], [0039], [0051]-[0058])
and creating a smart contract in the genesis block contains…a creator contact message, a transaction function, and an owner account address which is initially set as a creator account address, (each account has an account address and a message [0045], [0047], transaction creation [0057], FIG. 15, [0075])
wherein the transaction function can only be called according to the owner account address (private subspace, single party permission [0046]-[0047], [0049])
The examiner notes that the claim recitation “can only be called according to the owner account address…” indicates intended use of the owner account address and therefore, does not further limit the scope of the claim.
and performed …processes during each transaction for the product: (sequential transaction process [0049])
Schvey et al. do not explicitly teach:
…a uniform resource identifier (URI),
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address; and 
transmitting a transaction message to the creator account address; 
a generation module, configured for generating and outputting the product traceability code containing the URI and an address of the smart contract; and
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
	However, Saxena et al. teach:
the smart contract comprises a uniform resource identifier (URI) ([0140])
transmitting a transaction message to the creator account address; (notification [0137])
a generation module, configured for generating and outputting the product traceability code containing the URI and an address of the smart contract; (QR code and barcode [0303]-[0306])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cognitive insight and learning system, as taught by Saxena et al., into the distributed blockchain of Schvey et al., in order to generate a traceable report based on a smart contract content. (Saxena et al., Abstract, [0059]-[0070])
Schvey et al. and Saxena et al. do not explicitly teach:
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address; and 
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product.
However, Hegemier teaches:
an output device, connected to the computing device, configured for receiving the product traceability code to combine the product traceability code with the product. ([0157], [0272]-[0273])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the permanent printing, as taught by Hegemier, into the distributed blockchain of Schvey et al. and Saxena et al., in order to create a non-removable barcode. (Hegemier: Abstract, [0089])
Schvey et al., Saxena et al., and Hegemier do not explicitly teach:
a marking array storing a plurality of markings,
selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address; and 
However, Dobaj teaches:
a marking array storing a plurality of markings, (set of unique identifiers [0111]-[0114])
selecting at least one of the plurality of markings from the marking array and transmitting to a buyer account address; (provide a unique identifier for packaging and shipment [0111]-[0122], [0165]-[0166]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set of unique product identifiers, as taught by Dobaj, into the distributed blockchain of Schvey et al., Saxena et al., and Hegemier in order to differentiate genuine product from counterfeit. (Dobaj Abstract, [0010]-[0020])
With respect to claim 19, Schvey et al., Saxena et al., Hegemier and Dobaj teach the limitations of claim 13.
Moreover Saxena et al. teach:
wherein the creator contact message include at least an email address, a telephone number, an account of communication software, so that the transaction message can be transmitted by email, SMS or communication software to the creator. ([0137])
With respect to claim 20, Schvey et al., Saxena et al., Hegemier and Dobaj  teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a laser engraving device used for carving the product traceability code on a surface of the product. ([0089], [0210]-[0213])
With respect to claim 21, Schvey et al., Saxena et al., Hegemier and Dobaj  teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a RFID tag read-write device used for writing the product traceability code into a RFID tag. ([0243], [0264]-[0266], [0272]-[0273])
With respect to claim 22, Schvey et al., Saxena et al., Hegemier and Dobaj  teach the limitations of claim 13.
Moreover, Hegemier teach:
wherein the output device is a printing device, used for printing the product traceability code on a rubbing paper, rubbing the product traceability code on a surface of the product, and sintering the product traceability code on the product. ([0089], [0135], [0202])

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Hegemier and Dobaj, further in view of Sheng et al. (US Patent Publication No. 2017/0221052)
With respect to claim 14 Schvey et al., Saxena et al., Hegemier and Dobaj teach the limitations of claim 13.
Moreover, Schvey et al., teach:
wherein the owner account address, the creator account address, the seller account address and the buyer account address are generated by hash function... ([0041]-[0042])
Schvey et al., Saxena et al., Hegemier and Dobaj do not explicitly teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash.
However, Sheng et al. teach:
hash function formed with SHA-256 hash and RIPEMD-160 hash. ([0157], [0213], [0259], Claims 4 and 6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hash functions, as taught by Sheng et al. into the hash encryption of transaction data of Schvey et al. Saxena et al., Hegemier and Dobaj, in order to encrypt the transaction data by specific hash functions. (Sheng: Abstract, [0013])

Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schvey et al., in view of Saxena et al., Hegemier, and Dobaj, further in view of Andrade (US Patent Publication No. 2016/0283941)
With respect to claim 23 Schvey et al., Saxena et al., Hegemier and Dobaj teach the limitations of claim 13.
Schvey et al., Saxena et al., Hegemier and Dobaj do not explicitly teach:
the transaction message further comprising the buyer account address, a seller account address, a transaction amount and a transaction time.  
However, Andrade teaches:
the transaction message further comprising the buyer account address, a seller account address, a transaction amount and a transaction time. ([0146]-[0148], [0206]-[0209])
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction message and the transaction information, as taught by Andrade, into the distributed blockchain transaction of Schvey et al., Saxena et al., Hegemier and  Dobaj, in order to broadcast  transaction messages including information such as sender and receiver addresses, transaction amount and transaction time. (Andrade: Abstract, [0099])
With respect to claim 24 Schvey et al., Saxena et al., Hegemier and Dobaj teach the limitations of claim 13.
Moreover, Schvey et al. teach:
storing the seller account address, a buyer account address, a transaction amount and a transaction time in a transaction array; (registry contract [0075])
Schvey et al., Saxena et al., Hegemier and Dobaj do not explicitly teach:
setting the owner account address as a seller account address; 
replacing the owner account address with the buyer account address. 
However, Andrade teaches:
setting the owner account address as a seller account address ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
replacing the owner account address with the buyer account address. ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18) 
In addition, Andrade teaches:
storing the seller account address, a buyer account address, a transaction amount and a transaction time in a transaction array; ([0083]-[0086], [0110]-[0118], [0207], [0320], claim 18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction account information, as taught by Andrade, into the distributed blockchain transaction of Schvey et al., Saxena et al., Hegemier and  Dobaj, in order to broadcast  transaction messages including information such as sender and receiver addresses, transaction amount and transaction time. (Andrade: Abstract, [0099])



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/Primary Examiner, Art Unit 3685